Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Chang on 6/1/2021.
The application has been amended as follows: 
In the Claims:
Claim 10: A device for adjusting the clearance between a rotor and a stator of an aircraft turbomachine, the rotor being surrounded by the stator and separated from the stator by an annular gas flow path, the aircraft turbomachine comprising at least one compressor, a combustion chamber and at least one turbine succeeding one another along the flow path, the device comprising. a ventilation circuit of the turbine comprising a duct, a first end of the duct leads into the flow path at a location of the compressor, and a second end of the duct leads into a cavity of the rotor at a location of the turbine; and a partial and adjustable duct closure valve provided on the duct, wherein the duct comprises an upstream portion extending inside the stator around the flow path, and a downstream portion extending in arms of the stator which pass radially through the flow path downstream of the combustion chamber, wherein a section of the upstream portion in a first arm of the stator, outwardly through the second successive portion in a second arm of the stator, and inwardly through the third successive portion in a third arm of the stator in a radial direction of the aircraft turbomachine before flowing out of the duct into the cavity of the rotor, the cavity being provided with purge openings passing through a structure of the rotor separating the cavity from the flow path, the first, second, and third arms of the stator being circumferentially spaced from each other.

Allowable Subject Matter
Claims 10-14 and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 10 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a ventilation circuit which flows successively inwardly and outwardly through a first, second, and third arm of a stator in a radial direction, wherein the first, second, and third radial arms are circumferentially spaced from one another.
The closest prior art of record is Patat (US-Pub 2014/0205447) and Yaeger (US-Pub 2015/0337682). Both Patat and Yaeger teach a ventilation circuit (gas path along 74, 87, 128, and 134, fig 2 of Patat and gas path along 70, 71, 74, 76, 78, fig 3 of Yeager), which flows successively inwardly and outwardly through a first, second, and third portion of a stator in a radial direction. However, there is no prior art to disclose or suggest modifying Patat or Yaeger to teach the successive portions to flow through separate stator arms which are circumferentially spaced from one another, as each successive portion is located in the same stator arm.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741